Citation Nr: 0119804	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1982.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating action 
of the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran was 
afforded a video hearing before the undersigned in May 2001.

Initially, the Board notes that the veteran appears to have 
made claim for service connection for bilateral knee and lung 
disorders.  However, as these claims are not before the Board 
on review, they are referred to the RO for development.


REMAND

The veteran is presently diagnosed with peripheral neuropathy 
effecting both legs.  He claims on appeal that his current 
medical condition is related to his military service.  

Service medical records reveal that the veteran was treated 
for pain in his right knee in March 1970.  In November 1977 
the veteran complained of ache in his left knee persisting 
for several weeks especially when sitting for long periods of 
time.  Thereafter, in December 1977, the veteran complained 
of discomfort in the knees when flexed for long periods of 
time.  The problem was reported as a dull ache and occurred 
only when knees are flexed ninety degrees or greater.  In 
January 1978 the veteran complained of stiffness of the knees 
and popping of the right knee.  He was assessed at that time 
with probable mild chondromalacia of the patellae.  At his 
May 1982 retirement examination the veteran was judged to be 
neurologically normal. 

The rating decision of January 2000 was based upon law that 
required evidence submitted in support of a claim for VA 
benefits be sufficient to justify a belief that the claim was 
"well grounded".  

There has, however, been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained therein.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for peripheral 
neuropathy, or pain and/or aching in the 
legs, since November 1982.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
examination by a neurologist to evaluate 
the nature and extent of any neurological 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination. 

The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  The 
report should contain a complete account 
of all manifestations and findings 
referable to peripheral neuropathy.  
Should the veteran be diagnosed with 
peripheral neuropathy, the examiner 
should opine whether it is at least as 
likely as not that peripheral neuropathy 
is related to service.  In offering 
her/his opinion the neurologist should 
discuss and comment upon the opinions 
offered by Edward Hogan, M.D., Ralph 
Piening, M.D., and Susan Brown, M.D.  A 
complete rationale must be offered for 
any opinion provided.  The examination 
report should be typed.

3. The veteran is hereby notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2000).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
he and representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




